Case 6:21-cv-01142-MO   Document 2   Filed 08/03/21   Page 1 of 18




                                                        6:21-cv-01142-MO
Case 6:21-cv-01142-MO   Document 2   Filed 08/03/21   Page 2 of 18
Case 6:21-cv-01142-MO   Document 2   Filed 08/03/21   Page 3 of 18
Case 6:21-cv-01142-MO   Document 2   Filed 08/03/21   Page 4 of 18
Case 6:21-cv-01142-MO   Document 2   Filed 08/03/21   Page 5 of 18
Case 6:21-cv-01142-MO   Document 2   Filed 08/03/21   Page 6 of 18
Case 6:21-cv-01142-MO   Document 2   Filed 08/03/21   Page 7 of 18
Case 6:21-cv-01142-MO   Document 2   Filed 08/03/21   Page 8 of 18
Case 6:21-cv-01142-MO   Document 2   Filed 08/03/21   Page 9 of 18
Case 6:21-cv-01142-MO   Document 2   Filed 08/03/21   Page 10 of 18
Case 6:21-cv-01142-MO   Document 2   Filed 08/03/21   Page 11 of 18
Case 6:21-cv-01142-MO   Document 2   Filed 08/03/21   Page 12 of 18
Case 6:21-cv-01142-MO   Document 2   Filed 08/03/21   Page 13 of 18
Case 6:21-cv-01142-MO   Document 2   Filed 08/03/21   Page 14 of 18
Case 6:21-cv-01142-MO   Document 2   Filed 08/03/21   Page 15 of 18
Case 6:21-cv-01142-MO   Document 2   Filed 08/03/21   Page 16 of 18
                                                                      --- 7--



Case 6:21-cv-01142-MO   Document 2   Filed 08/03/21   Page 17 of 18
Case 6:21-cv-01142-MO   Document 2   Filed 08/03/21   Page 18 of 18
